DETAILED ACTION
In response to the Amendments filed on April 7, 2021, claims 1, 3-12, 17, 19, 20, 36, 39, 40, 44, and 45 are amended; and claims 5-14, 17-20, 36, and 39-45 are still withdrawn. Currently, claims 1-14, 17-20, 36, 39-45 are still pending with claims 1 and 2 further examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2021 has been entered.

Drawings
The drawings were received on April 7, 2021.  These drawings are accepted.

Specification
The amendment filed April 7, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the removal of “drug infusion source” from [0071] because this deletion appears to change the scope of the disclosure since it is unclear how the recitation of “drug infusion source” should be interpreted now or how it is different from being interpreted as previously presented.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 1-3 are objected to because of the following informalities: 
Claim 1: the recitations of “the brain” (line 1), “the blood brain barrier” (line 2), and “the bone overlying the connective tissue of the respiratory mucosa of the maxillary sinus or the nasal cavity from the oral or maxillofacial region” (lines 12-13) should be recited as --a brain-- -- a blood brain barrier--, and --a bone overlying a connective tissue of a respiratory mucosa of a maxillary sinus or a nasal cavity from an oral or maxillofacial region--, respectively since these are the first recitations of the respective limitations. Moreover, the recitation of “the underlying connective tissue” (lines 14-15) is suggested to be recited --the connective tissue underlying the bone--. Lastly, the recitation of “the first end of the implantable device” (lines 9-10) is suggested to be recited as --the first closed end of the implantable device-- so as to avoid any confusion of antecedent basis.
Claims 2 and 3 are objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a holding device of lines 10-11 is not positively required. Specifically, since the recitation is written as part of a intended use limitation of “further wherein when…mucosa;” on lines 9-15, the limitation of a holding device in lines 10-11 is not interpreted as being positively required as part of the drug delivery system. However, the instant disclosure discloses the holding device as an essential element for placing the implantable device into the surgical site (instant [0077] and [0081]). Therefore, it is suggested that the claim be amended to positively require the holding device so . 
Further regarding claim 1, the recitation of “complimentary holding part” on line 10 causes confusion for the recitation of “a complimentary hole” of lines 11-12 because it is unclear whether the claim requiring that the holding part of line 10 being complimentary with the hole of lines 11-12? If it is, the instant disclosure does not appear to provide sufficient support for such scope. If not, then what are the two limitations complimentary with? As best understood from the instant disclosure, since the instant disclosure does not recite a “complimentary holding part”, the recitation is interpreted as referring the part of the head adapted to the external hex present on the drug delivery device (instant [0081]). Therefore, since the instant disclosure uses “head” to describe the structure that is adapted to the external hex of the device. Therefore, it is suggested that the claim be amended to be consistent with the instant disclosure so as to avoid any issue of new matter. Hence, since the limitation of “complimentary holding part” is interpreted as being the head of holding devices, which instant [0081] discloses as having varying diameters and adapted to the external hex on the device. On the contrary, as best understood for the purpose of continuous examination, the complimentary hole is referring to the respective surgical sites of Figs. 11-15 where the device is implanted into. Therefore, the two limitations are not interpreted as being complimentary to each other. However, if applicant intends to require a complimentary holding part and complimentary hole different from the interpreted, appropriate citation of support for these structures are requested to avoid issues of new matter.

Applicant is also suggested to clarify that “the first part comprising at least one inlet” on line 6 and “a second part comprising an apical wall with a plurality of outlets” on lines 6-7 being positioned at the first closed end and the second end, respectively so as to avoid any confusion of orientation and relative position of these structure in the recitation of lines 9-15.
Similarly, it is noted that the recitations of “outlets” in the claims are suggested to be recited as -- holes-- so as to be consistent with how the specification has been amended to recite this structure. 
Regarding claims 2 and 3, the recitations of “a rounded second end” in the respective claims are confusing because it is unclear whether the recitations are referring to the second end of line 6 or further requiring another rounded second end for the body. However, as best understood for the purpose of continuous examination, the recitation is interpreted as requiring that the second end of line 6 being a rounded second end. If applicant intends to require a different second end, appropriate citation of support is requested to avoid issues of new matter.
Claims 2 and 3 are also rejected for incorporating the above confusion through their respective claim dependencies. Appropriate correction is required.

Allowable Subject Matter
Claim 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  if the claims are amended to clarify the above confusion as interpreted, then applicant’s arguments on pgs. 5-17 regarding are persuasive, particularly pgs. 5-6 with respect to Hochman are persuasive. The closest prior art of regard does not specifically disclose a drug delivery system comprising a biocompatible implantable device a holding device, a biocompatible tubing, a drug, and a drug infusion source as required by the amended claims as interpreted above.
In particular, the other prior art (see PTO-892) also does not disclose all of the features of the claimed system including the specifics of the biocompatible tubing and the drug infusion source as applicant has argued with regards to Hochman and Makower, see pgs. 5-17 of the arguments.
This application is would be condition for allowance if amended to overcome the above confusion and informalities, except for the presence of withdrawn claims 4-14, 17-20, 36, and 39-45 directed to inventions non-elected with traverse in the reply filed on October 16, 2017.   First, it is noted that claim 1 is still generic to at least some of the previously noted embodiments. Therefore, applicant is advised to amend the claims that are drawn to features that can be incorporated into the embodiment required by claim 1 and also amended to clarify confusion of antecedent basis in the respective claims, such as the issues noted for claims 2 and 3 for consideration of rejoining. Second, as previously explained in the Non-Final Rejection 

Response to Arguments
With respect to the previous drawing objection, applicant’s response on pgs. 1-2 of the Remarks are persuasive. Therefore, the previous drawing objection is hereby withdrawn.

With respect to the previous objection to the disclosure, applicant’s response on pg. 2-3 of the Remarks are persuasive. However, the amendments are objected to because they may change the scope of the disclosure, see above for details.

With respect to the previous 35 U.S.C. 112 rejections, the amendments to the claims as noted by applicant’s response on pgs. 3-4 of the Remarks are considered sufficient to overcoming the previous issues. Therefore, the previous 35 U.S.C. 112 rejections are hereby withdrawn. However, the amendments still contain confusion. Therefore, the claims are still rejected under 35 U.S.C. 112(b), see above for details.

Applicant’s arguments, see pgs. 5-17 filed April 7, 2021, with respect to the amended claims 1-3 with regards to Hochman and Makower have been fully considered and are persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783